 


117 HRES 2 EH: 
U.S. House of Representatives
2021-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 2 
In the House of Representatives, U. S., 
 
January 3, 2021 
 
RESOLUTION 
 
 
 
That Cheryl L. Johnson of the State of Louisiana be, and is hereby, chosen Clerk of the House of Representatives. That Paul D. Irving of the State of Florida be, and is hereby, chosen Sergeant-at-Arms of the House of Representatives. 
That Catherine Szpindor of the Commonwealth of Virginia be, and is hereby, chosen Chief Administrative Officer of the House of Representatives.  That Reverend Doctor Margaret Grun Kibben of the Commonwealth of Pennsylvania be, and is hereby, chosen Chaplain of the House of Representatives. 
 
Cheryl L. Johnson,Clerk. 
